President of the General Assembly, Volkan Bozkir,
Secretary-General of the United Nations, Antonio Guterres,
Excellencies, Heads of State and Permanent Representatives,
It is once again an honour for me to stand before the General Assembly on behalf of the People of Colombia, especially this year as we commemorate the United Nations seventy-fifth anniversary, which marks a milestone in the decision made by sisterly democratic nations to seek out and create space for common growth.
My country has understood the importance of dialogue to overcome obstacles and the urgent need for frank discussion to find common ground. That is why we exemplify a long tradition of participation in multilateral settings.
For example, we became the thirty-seventh member of the Organization for Economic Cooperation and Development and will become pro tempore President of the Forum for the Progress and Development of South America and the Pacific Alliance. That demonstrates our commitment to multilateralism and regional commitment to finding joint solutions that, in accordance with the United Nations call on us, will help us ensure that no one is left behind.
The increase in the loss of biodiversity is currently one of the major global issues. The current situation has shown us the close relationship between human health and that of ecosystems, the declining state of which is putting our survival as a species at risk.
Colombia stands out as the second most biodiverse country in the world with the greatest biodiversity per square kilometre. Colombia enjoys the fact that it accounts for 50 per cent of the world’s paramos within a country that is 30 per cent Amazon rainforest.
Colombia has achieved an overall reduction of 30.9 million tons of carbon dioxide, while we have been waging an unprecedented battle against deforestation in our country’s history. We therefore consider defending the environment as part of our national security.
That is how we have reduced deforestation by 19 per cent in the past two years and continue to do so. Through the Artemis project, we are making our decision to turn diversity into a strategic asset a reality, and, accordingly, we have recovered more than 6,000 hectares of our Parques Nacionales Naturales and prevented 23,000 hectares of forest from deforestation, while, at the same time, we are planting more than 35 million trees to bring us closer to our goal of planting 180 million by 2022.
We have also made progress in the area of capacity-building to produce renewable energy in the fight against climate change. Whereas in 2018 we had 30 megawatts of capacity connected to the national grid, today we have expanded that capacity almost five-fold, reaching an additional 140 megawatts, with the goal of continuing to increasing it 20-fold, in contrast to 2018, so that in 2022, our country will exceed 2,200 megawatts.
We reaffirm our commitment to making the Minamata Convention on Mercury a reality, and we declare our progress as a nation in the adoption of a law banning the use of asbestos and in promoting the use of electric vehicles. Likewise, we are waiting for the Congress of the Republic to adopt the Regional Agreement on Access to Information, Public Participation and Justice in Environmental Matters in Latin America and the Caribbean, known as the Escazu Agreement, which we signed at the end of last year.
The Leticia Pact, which I announced a year ago within the context of the General Assembly, has seen the realization of part of the call made by the Colombian Government, around which we have united seven States to implement a concrete action plan, which currently involves 52 specific actions for the conservation and sustainable development of the Amazon, while recognizing its importance as a strategic ecosystem for the planet.
Colombia has succeeded in getting more than 2,800 families from the Amazon region to participate in livestock restructuring projects and the production of nontimber products. In addition, more than 17,000 indigenous families are benefiting from governance and sustainable economy projects, and 15,000 of them are beneficiaries of payment for environmental services mechanisms involving nearly 219,000 hectares. That demonstrates what we are achieving in imagining the future.
And just as we have led actions to protect the Amazon, the rainforests and the oceans, we call on all the nations of the planet to protect high-mountain ecosystems.
Colombia is home to half of the world’s paramos, and today I call on the members of the General Assembly to join us in creating a global strategy for safeguarding the high-altitude ecosystems to ensure their survival and the sustainability of the communities that inhabit them. The paramos are veritable drinking-water factories and the source of the watersheds that irrigate much of our country.
Therefore, we also call on the nations of the world to contribute resources and understand that the protection of the paramos is a universal duty.
Colombia is a magnificent country inhabited by men and women as diverse as its nature. We have lived through the onslaught of violence and poverty and are therefore committed to building a sustainable future based on equity.
Achieving true peace is the social decision to build prosperity based on truth, solidarity, respect for law and the firm rejection of all forms of violence.
The Government has developed its Peace with Legality policy based on social stabilization and the institutional consolidation of the territories most historically affected by violence and poverty.
The Peace with Legality policy is benefiting more than 6 million fellow citizens in their territories, with an investment of more than $780 million, supporting the more than 13,500 former combatants, as well as changing their lives — with a sense of legal purpose and guarantees of non-repetition for more than 9 million victims.
I would like to take the opportunity of being in this Hall to honour the victims of violence in my country. Likewise, I praise the work of those who every day make the million needed efforts into a reality — the social leaders who are building a more dignified and generous society, and who, despite the difficulties, are ceaseless in their efforts to build a country for all. We recognize their and all Colombians’ vocation to build a future by bridging and healing wounds, while, at the same time, ensuring that brotherhood under a reliable legal system gives us reason for pride.
Today in Colombia there are no conflicts between the friends and the enemies of peace. Today we are one country on the path moving forward regardless of whether the wind is with or against us.
Multilateral tools have been key to the international community’s contribution to that end, especially in terms of reparations for victims, strengthening rural development and formalizing property ownership in the remote corners of our country. I underscore and am grateful for the support of the United Nations Verification Mission in Colombia, which can exceptionally attest to the Government’s outstanding progress in achieving peace with legality, that is, real peace.
Unfortunately, all our efforts face a common threat — drug trafficking and the illicit economies it generates. For my country, the fight against drug trafficking is an ethical imperative, as it produces all forms of corruption, comprises a ubiquitous link in crime and is the source of social decay.
Drug trafficking fuels human trafficking, arms trafficking, illegal mining, deforestation and smuggling. Drug trafficking tears families apart, breaches social values, constantly puts at risk the lives of millions of people around the world and fosters inequality, sowing hatred, violence and death in peaceful areas.
Drug trafficking transcends borders, and my country has suffered as a victim because of this horrible fact. The transnational crime demands the joint action of all States, with a sense shared responsibility. In such shared challenges, we must act together, resolutely, energetically and unhesitatingly as a duty to future generations.
The situation caused by the coronavirus disease has also become a threat owing to the fissures caused by social inequalities.
The global crisis has highlighted both the strengths and weaknesses of multilateral tools. For instance, it showed that the need remains to define better cooperation mechanisms in circumstances of crisis, while those same tools have led to the search for joint solutions to overcome it, for example, in terms of finding a vaccine.
Working together with organizations such as the Pan-American Health Organization and the World Health Organization has been crucial throughout 2020 and will continue to be while we search for possible solutions to the crisis. Mechanisms, such as Vaccine Global Access, in which Colombia is actively participating, are essential to various nations’ collaboration in the search for and distribution of an eventual vaccine. Solidarity and sustained cooperation among nations are essential if we are to successfully weather the storm of the pandemic.
The pandemic is proving to be a turning point in thinking about a sustainable and just future. Now that we are looking to revive our economies and restart leading productive lives, environmental sustainability needs to be the rallying point for building a more sustainable and responsible world.
Within that framework, the protection of regional democracy is a fundamental element. The threats to democracy we see today are putting at risk the freedom of nations, as well as preventing regional integration and cooperation to overcome challenges like those currently facing humankind.
The Maduro regime is sustained by resources from drug trafficking, harbours terrorists and poses a constant threat to the democracies of the region and the world.
The constant violations of human rights by the Maduro dictatorship, which we have condemned in our country and in international forums, including the International Criminal Court, have recently been confirmed by the United Nations.
Why? The goal sought in Venezuela together with crimes against humanity is to perpetuate the tyranny. And the entire international community without exception must reject the situation, and we need to stridently call on all the nations of the world to raise their voices to demand truly free elections — not the staged electoral performance to which the Venezuelan people will be taken to in December only to perpetuate the dictatorship. We must, therefore, reject the process, which is seeking to legitimize Maduro’s dictatorship.
Colombia says to the world today that it looks to the future with optimism, with its head held high, and calls on its leaders to unite more so than ever, since the founding of the Organization, so that together we can overcome the unprecedented difficulties that these times have placed before us.
I am certain that our greatest strength lies in our own humanity. I am convinced that when we look back on these months, we will see resilient peoples, who stood up to the challenges of their time and navigated the storms wisely.
Presidents and Permanent Representatives, the future is in our hands.
Many thanks.